department of the treasury hternal revenue service te_ge eo examinations commerce street mc dal dallas tx date mar tax_exempt_and_government_entities_division release number release date uil code person to contact identification_number telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court jun25 certified mail -return receipt requested dear this is a final adverse determination regarding your exempt status under section of the internal_revenue_code irc our favorable determination etter to you dated june ishereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 c of the irc effective december 20xx our adverse determination was made for the following reasons you have not established that you are organized and operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 c you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are no longer deductible under sec_170 of the cade you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the vear ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules the courts at the following addresses for declaratoly judgment you may write to initiating suits for united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours aamo deke maria hooke director exempt_organizations examinations publication enclosures department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations certified mail - return receipt requested dear date taxpayer_identification_number form tax_year s ended december 20xx person to contact employee id telephone fax manager's contact information employee id telephone response due_date after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501for the period above if you disagree send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to request a meeting or telephone conference with the manager shown at the top of this letter letter rev catalog number 34809f sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status for specific information needed for a fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form 886-a form_6018 sincerely maria hooke director exempt_organizations examinations letter rev catalog number 34809f 886-a form - date name of taxpayer department of the treasury - internal_revenue_service schedule number or exhibit tax identification_number last digits year period ended 20xx explanations of items issues whether the organization’s the internal_revenue_code irc as an organization described in sec_501 should be revoked effective december 20xx as it ceased conducting any organizational operations and activities and organization has no intentions of conducting any more operations and activities in the future exempt status under sec_501 of facts organization is a form 990-n filer as funds received are minimal and meets the threshold to file form 990-n the organization was incorporated under the laws of the state of as a non-profit corporation on january 20xx according to its articles of incorporation for the purpose of the following this corporation is organized exclusively for charitable educational and scientific purposes within the meaning of sec_501 of the internal_revenue_code as now enacted or hereafter amended including for such purposes the making of distributions to organizations that also qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code the corporation is organized as an interdisciplinary forum for the advancement of science education and public knowledge concerning adult psychological development the corporation will perform scientific research and report its findings advancements and applications to the public through various media eg website journal articles public forums books etc the corporation will engage in education- related activities by developing adult development programs and education materials based upon proven scientific data and methodology the corporation will conduct workshops and information sharing to best utilize its research findings the center purpose is to promote communication information sharing research and advances within both the educational and scientific realms of psychological adult development a goal of the organization is to provide the public a greater awareness of the methods for enhancing their development via proven scientific and education methodology achievement of this goal will be fulfilled through the development and delivery of educational programs scientific research will be performed directly through within the field of psychological adult development in addition to other peripheral fields including social psychology anthropology biology cognitive sciences epistemology and others the organization seeks to engage in research programs represented by psychological development in the following realms emotional cognitive spiritual self-regulation identity consciousness among others catalog number 20810w page www irs gov form 886-a rev department of the treasury - internal_revenue_service p explanations of items schedule number or exhibit tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx research programs will be determined by board members and officers based on greatest need within the sciences and the general_public on june 20xx was recognized to be exempt from federal_income_tax letter as an organization described in sec_501 as a public charity under the code sec_509 during the interview on 20xx with the president of the organization asked org creates a development years of age to benefit from the program creates courses state as a center for research to enhance the field of the adult him to tell me about the history and the purpose of the organization he said established the organization in 20xx in psychology development for the institutions and individuals who are interested in this field of study and made it accessible through the website www program-curriculum for anybody over for companies to educate their employees for example in the role of leadership development help the organizations to develop course tools tactics to assist them creating their own internal program summarizes the complicated articles simplify them and go between the writers of the articles and the readers to facilitates the understanding of the substance students have free access to some of the articles on the center website there are three types of membership 1-associate membership for those with general interest in optimal adult development but not in- depth of the technical knowledge of the field student membership for the current students in colleges universities or institutes who are interested in developmental science or other human development professional membership for professional researchers consultants coaches educators and other practitioners working in the field of adult development there are annual fees for professionals and associate members to access the website they are dollar_figure and dollar_figure consecutively it is free of charges for students the fees are the main source_of_income for the center then went on to say moved to not approve the tax exemption determination made by the state of because it has no board members when asked him why the organization has no board members he said couldn't find enough people to be board members’ after reviewed the office of the state of refusal and objection of accepting the filing of the organization’s documents due to non-listing of board members realized that the state of requirement regarding the number of board members are a minimum of three members when asked said my-self’ according to of all the organization’s expenses from the revenues and what amount left is his compensation then he went on to say the organization is inactive now and has been inactive for more than a year due to lack of funds and because i got a job to help myself’ the organization according to has no board members and ceased activities for more than a year now without any intention to resume operation the president about who determines the compensation_for you he the compensation will be determined after the deductions www irs gov form 886-a rev state in 20xx to the state of catalog number 20810w the state of city from did page form 886-a date name of taxpayer department of the treasury - internal_revenue_service p explanations of items schedule number or exhibit tax identification_number last digits year period ended 20xx law sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt see sec_1_501_c_3_-1 federal tax regulations regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose regulations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus it is necessary for an organization to establish that is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_6001 requires that every person liable for any_tax imposed by the code keep sufficient records to enable the proper determination of said tax and the filing of required returns sec_1 a and in conjunction with c requires that every organization exempt under sec_501 keep permanent books of accounts or records including inventories sufficiently detailed enough to show items of gross_income receipts and disbursements and any other information to substantiate amounts reported on any returns or taxes imposed under sec_511 relating to unrelated_business_income or on returns required under sec_6033 tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization is not operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not operated for the benefit or private interests such designated individuals the creator shareholders of the organization or catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer hibit or exhibi 20xx persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 income_tax regs government's position eo has failed to show that they meet the operational_test for a sec_501 organization for the year under examination since it ceased all operations and activities as of 20xx and organization has no intentions of continuing operations and activities in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the organization is not recognized by the state of members as a501 c due to lack of board taxpayer's position taxpayer agreed to the revocation of the organization and signed f consent to proposed action it is the service position that the organization does not qualify for exemption from federal_income_tax under sec_501 as a result of the examination the irs has determined that eo has failed to operate for exempt purposes as a sec_501 organization since it ceased all operations and activities as of 20xx and organization has no intentions of continuing operations and activities in the future since the organization failed to be organized and operate primarily for exempt purposes and cease to operate with no intention to resume its activities their exempt status is revoked effective december 20xx conclusion catalog number 20810w www irs gov page form 886-a rev
